Citation Nr: 0504433	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for bipolar disorder.  

4.  Entitlement to service connection for two missing teeth.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating determination by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was scheduled for a Board hearing in October 
2004.  At his request, this hearing was canceled and 
rescheduled for December 2004.  The veteran failed to appear 
for the December 2004 hearing without explanation.  He has 
not requested that the hearing be rescheduled.  Therefore, 
his request for a Board hearing is considered withdrawn.

 
FINDINGS OF FACT

1.  The veteran does not currently have PTSD or bipolar 
disorder.  

2.  The dental issue on appeal is limited to service 
connection for compensation purposes for replaceable missing 
teeth.  

3.  The veteran's diabetes mellitus has been treated with 
oral hypoglycemic medications and restricted diet; it has not 
necessitated insulin or regulation of the veteran's 
activities.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  Bipolar disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

3.  Entitlement to service connection for compensation 
purposes for 2 missing teeth is not established.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.381(a) (2004).  

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  However, the 
record does reflect that the veteran has been informed of the 
requirements for a higher initial rating for diabetes 
mellitus, the evidence that he should submit, the information 
required from him to enable the RO to obtain evidence on his 
behalf, and the assistance that VA would provide to obtain 
evidence on his behalf.  In addition, all pertinent evidence 
with respect to this issue has been obtained, and the veteran 
has been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate this claim.  
The Board is also unaware of any such evidence.

With respect to the veteran's dental claim, the Board notes 
that the pertinent facts are not in dispute and the law is 
dispositive.  In a situation such as this, where there is no 
additional evidence that could be obtained to substantiate 
the claim, no further action is required to comply with the 
notice and duty to assist requirements of the VCAA or the 
regulations implementing it.  See VAOPGCPREC 5-2004 (June 23, 
2004).

With respect to the claims for service connection for PTSD 
and bipolar disorder, through the statement of the case, 
supplemental statements of the case, and various pieces of 
correspondence from the RO to the veteran, particularly 
correspondence dated in May 2001 and October 2003, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims, the information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit.  Although the RO has not specifically requested him 
to submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In addition, 
appropriate development to verify the veteran's alleged 
stressors has been undertaken.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  The Board acknowledges 
that the veteran has not been provided with a VA psychiatric 
examination in connection these claims.  The Board notes that 
the evidence of record includes medical evidence pertaining 
to the veteran's psychiatric status in and since service.  It 
shows that psychiatric evaluations of the veteran have not 
resulted in a diagnosis of PTSD or bipolar disorder.  In the 
Board's opinion, the medical evidence currently of record is 
sufficient to decide these claims and there is no reasonable 
possibility that a VA psychiatric examination would result in 
evidence that substantiates either of these claims.  
Therefore, the Board has determined that a VA psychiatric 
examination of the veteran is not in order.

In sum, the Board is also satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The Board notes that the veteran's claim for service 
connection for PTSD was denied as not well grounded prior to 
the enactment of the VCAA.  Following compliance with the 
notice requirements of the VCAA, the RO adjudicated this 
claim on a de novo basis.  There is no reason to believe that 
its decision would have been different had the claim not been 
previously adjudicated.  Therefore, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA.  

With respect to the claim for service connection for bipolar 
disorder, the record reflects that the veteran was provided 
the initial notice required under the VCAA prior to the RO's 
adjudication of this claim.   

Accordingly, the Board will address the merits of the 
veteran's claims.  

I.  Factual Background

Service medical records are negative for any evidence of a 
psychiatric disorder or dental problems.  On service 
separation examination in September 1966, the veteran's 
psychiatric system was clinically normal.  Dental examination 
noted "acceptable" as to dental diseases or defects.  
Missing teeth were not shown on the service separation 
examination.  

Service personnel records, including the veteran's DD Form 
214, show that veteran's military occupational specialty was 
clerk typist.  He served in the Republic of Vietnam from 
August 1965 to August 1966.  He was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, the Army Commendation Medal, and the 
Sharpshooter Badge.  

In a November 1987 statement in support of his claim, the 
veteran indicated that he injured his teeth during basic 
training in December 1964.  He said that he received dental 
treatment for two fractured front teeth with a permanent 
crowns.  

In his April 1999 PTSD questionnaire, the veteran indicated 
that he performed guard duty during his service in Vietnam in 
addition to his work as a typist and court reporter.  He said 
that he sustained "psychological damage" as a result of his 
active service in Vietnam.  

In January 2001 correspondence from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), it 
was noted that the veteran did not provide any specific 
stressors in connection with his claim for service connection 
for PTSD.  It was noted that USASCRUR generally provided 
documented information to support a veteran's involvement in 
specific stressful incidents while serving in the military.  
Without any description of specific stressors, USASCRUR was 
unable to determine what the veteran witnessed or 
experienced.  

A psychosocial summary prepared by a social worker was 
received by the RO in June 2001.  It was noted that the 
veteran carried a diagnosis of bipolar disorder and that that 
the veteran reported feelings of depression and anxiety 
during his childhood, adolescence and adult years.  

Private medical records dated from September 1997 to March 
2003 reflect diagnoses of alcohol dependence, in full 
remission; rule out malingering; depressive disorder, not 
otherwise specified; schizophrenia with hypomania; 
personality disorder, and psychiatric disorder with 
decompensation.  The records note the veteran's continued 
treatment for diabetes mellitus with oral hypoglycemic 
medication, poorly controlled secondary to noncompliance.  

On VA diabetes mellitus examination in August 2003, it was 
noted that the veteran was diagnosed with diabetes mellitus 
at age 54.  He had no history of coma and one episode of 
hypoglycemia 4 years ago.  It was noted that he lost 10 
pounds last year with diet and exercise.  No history of 
myocardial infarction or cerebrovascular accident was 
reported.  His diabetes mellitus was treated with oral 
hypoglycemic medication.  He visited a diabetic care provider 
every two months to treat his condition.  The diagnoses 
included diabetes mellitus, type two, under treatment; 
obesity, and status post right cataract surgery.  

On VA neurological examination in August 2003, it was 
determined that there were neurological complications of the 
veteran's diabetes.
  



II.  Analysis

A.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

i.  PTSD

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

The Board has carefully reviewed the evidence of record in 
this case and notes that the record is entirely silent for a 
diagnosis of PTSD.  The post-service medical records note the 
veteran's post-service psychiatric history with diagnoses 
including schizophrenia, depressive disorder, personality 
disorder and hypomania.  However, there is no medical 
evidence showing that the veteran has ever been found to have 
PTSD.  

The evidence of PTSD is limited to the veteran's own 
statements.  This is not competent evidence of PTSD since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.  

ii.  Bipolar Disorder

The veteran contends that he currently has bipolar disorder 
which began during active duty.  There is no medical evidence 
of this disorder or any acquired psychiatric disorder in 
service or until many years thereafter.  In fact, although 
various psychiatric diagnoses have been rendered, none of the 
medical evidence shows that the veteran has been found to 
have bipolar disorder.  The Board notes that the psychosocial 
summary prepared by a social worker indicates that the 
veteran carries a diagnosis of bipolar disorder, but this 
notation was not prepared by a health care professional and 
is not supported by the medical records.  

While the veteran may sincerely believe that he has bipolar 
disorder, his statements are not competent evidence of this 
disorder.  As noted above, laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  

iii.  Two Missing Teeth

Replaceable missing teeth will be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161. 38 C.F.R. § 3.381(a) (2004).  

The veteran has claimed entitlement to disability 
compensation benefits for missing teeth on the grounds that 
he broke two of his front teeth during basic training.  
However, the service medical records do not show that his 
front teeth were missing on separation examination.  In any 
event, under the controlling legal criteria, replaceable 
missing teeth are not a disability for which compensation 
benefits may be paid, so the present claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

B.  Increased Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The RO assigned an initial 20 percent rating for diabetes 
mellitus associated with herbicide exposure, effective July 
9, 2001.  The veteran contends that a higher initial 
evaluation is warranted for his diabetes mellitus.  A 10 
percent rating is warranted for diabetes mellitus manageable 
by restricted diet only.  A 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  The next higher 
rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Diabetes mellitus requiring insulin, restricted 
diet and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  

The evidence demonstrates that the veteran's diabetes is non-
insulin dependent and treated through the use of diet and 
oral hypoglycemic medication, notwithstanding his medical 
noncompliance.  In this regard, the veteran's diabetes has 
not required any regulation of his activities or treatment 
with insulin.  Moreover, the veteran has denied experiencing 
any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  In sum, the evidence shows that 
the veteran's diabetes mellitus does not more nearly 
approximate the criteria for 40 percent rating than those for 
a 20 percent rating at any time during the initial evaluation 
period.  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  In addition, there 
is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.  

Service connection for two missing teeth is denied.  

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.  



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


